Citation Nr: 1600250	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 1999.    

In January 2014, the Board reopened and remanded the issue of service connection for a psychiatric disorder for a supplemental VA medical opinion on the nature and etiology of any current psychiatric disorder.  In November 2014, the Board remanded the appeal for additional VA treatment records and National Guard service records.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In September 2015, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In September 2015, a medical opinion from a VA psychiatrist was obtained, and a copy of the medical opinion was provided to the Veteran.  38 C.F.R. § 20.901 (2015) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).

FINDINGS OF FACT

1.  The current psychiatric disorder was not manifested until three years after service separation and is not causally related to active service.

2.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the current psychiatric disorder was caused by heart surgery performed during service.  He asserts that, after he underwent a catheter ablation during service, he began to experience feelings of depression and was then evaluated for psychiatric symptoms of fatigue, depression, and homicidal ideation.  He asserts that he has had psychiatric symptoms since service, and seeks service-connected disability benefits on this basis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The evidence shows that the Veteran is currently diagnosed with bipolar disorder, generalized anxiety disorder, cannabis abuse, nicotine-related disorder, and a personality disorder.  See February 2012 VA mental disorders examination report (noting that the records show a diagnosis of bipolar disorder in the recent past but no evidence of symptoms bipolar disorder during the examination).  The psychiatric disorder has not been manifested by a psychosis, and none of the psychiatric diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's tobacco use disorder and cannibas abuse on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.300, 3.301.  

As a preliminary matter, although multiple self-inflicted cigarette burns on the forearms were noted at service entrance, the psychiatric evaluation was normal, and the Veteran denied any psychiatric symptoms at that time.  See January 1994 service enlistment Report of Medical History and January 1994 service examination report.  After reviewing the record, the September 2015 VA reviewer wrote that self-inflicted cigarette burns in isolation were not necessarily symptoms of mental health pathology because there were varying degrees of more socially acceptable forms of self-mutilation frequently seen in the late adolescent-early adult populations.  

The September 2015 VA reviewer further opined that there was not enough evidence to make an Axis I psychiatric diagnosis based on the evidence without resorting to speculation.  In consideration thereof, the Board finds that presumption of soundness at service entrance for the claimed psychiatric disorder is applicable and has not been rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (directing that, where the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence both that disorder preexisted service and that it was not aggravated by service, the claim becomes one of direct service incurrence); VAOPGCPREC 3-03.  

After review of the lay and medical evidence of record, the Board finds that there was no psychiatric injury, disease, or symptoms during service.  The service treatment records, which are complete, show no complaint of, diagnosis of, or treatment for psychiatric disorder during service, to include after the March 1998 catheter ablation.  When the Veteran was referred to behavioral sciences in late June 1998 for evaluation of complaints of fatigue for two weeks with recent catheter ablation in March 1998, the service mental health provider noted that there was no past psychiatric history and there were increased concurrent psychosocial stressors.  The service mental health provider noted that the Veteran denied homicidal ideation and presented as confident and aggressive to recent family stressors, and opined that the Veteran had no psychiatric diagnosis.  There were no subsequent complaints, diagnoses, or treatment for psychiatric problems during service. 

Although a service treatment record dated in late June 1998 notes a positive response for homicidal ideation, the Veteran later denied having homicidal ideation during the service psychological evaluation performed on the same day.  Because it is likely that the Veteran would have accurately reported his symptomatology during the psychological evaluation, the earlier notation that he reported homicidal ideation is less credible and is assigned less probative value.   

Also, on the January 1999 service dental patient medical history report completed shortly before service separation, the Veteran circled several symptoms that he then had or had in the past and did not circle psychiatric treatment, which was included among the listed symptoms.  He also answered "No" when asked if he had any diseases or conditions that were not listed.

Because the Veteran was evaluated by the psychology service in June 1998 and determined to have no psychiatric diagnosis, was specifically asked about past and present psychiatric treatment on the January 1999 service dental patient medical history report completed shortly before service separation and denied any past or current psychiatric treatment while admitting to other symptoms at that time such as a heart disease or condition, and he denied having any symptoms other than those listed on the service dental patient medical history report, the Board finds that psychiatric symptoms are ones that would have ordinarily been recorded during service.

Therefore, the lay and medical evidence contemporaneous to service are of significant probative value and weigh against a finding of psychiatric symptoms or psychiatric disorder during service.  See Buczynski v. Shinseki, 24 Vet. App. 
221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The weight of the evidence shows no psychiatric disorder until approximately three years after service separation.  When seeking mental health care through VA in February 2002, the Veteran complained of symptoms of anger and depression that had become more pronounced in the past few months due to the termination of a relationship with his girlfriend, impending fatherhood, changed occupational status, and financial burdens.  He made no mention of service and only reported the 1998 catheter ablation when generally reporting his medical history.  He did not suggest that psychiatric symptoms had their onset during service or were related to any incident or event during service.  Statements made for treatment purposes are particularly trustworthy because the Veteran had incentive to report accurately the history of psychiatric symptoms in order to receive proper care.  

The absence of post-service complaints or findings of a psychiatric disorder for three years after service is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service).  

This factor, considered together with the absence of in-service psychiatric injury, disease, or symptoms during service, no psychiatric symptoms approximately one year after service separation, and a normal psychiatric evaluation approximately one year after service separation, is evidence against finding that the Veteran's psychiatric disorder was incurred during service.  See January 2000 National Guard service report of medical history (denying frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort); January 2000 National Guard service enlistment examination report (evaluated as psychiatrically normal). 

The Board has considered the Veteran's assertion that he had psychiatric symptoms during and since service; however, given his denial of psychiatric symptoms at the June 1998 service psychology evaluation, denial of psychiatric treatment on the January 1999 service dental patient medical history report, denial of psychiatric symptoms on the January 2000 National Guard service report of medical history, and normal psychiatric evaluation at the January 2000 National Guard service examination, the Board does not find the Veteran's account of psychiatric symptoms during and since service to be credible.  Consequently, it is of lesser probative value.  

Furthermore, the psychiatric disorder, which was manifested years after service separation, is not otherwise related to service.  After reviewing the record, to include prior interview and examination of the Veteran, the September 2015 VA reviewer opined that the psychiatric disorder was not at least as likely as not incurred in or caused by service.  

In support of the medical opinion, the September 2015 VA reviewer explained that the Veteran was evaluated by the chief of psychology services during service for complaints of fatigue for two weeks in June 1998, and the service treating psychologist wrote that the Veteran had no psychiatric diagnosis and denied any suicidal or homicidal ideation.  The September 2015 VA reviewer noted that, during a follow-up visit later that month (i.e., in June 1998), the service mental health provider opined that the Veteran's fatigue was secondary to his schedule, which had previously been described as an eight hour work day with school two to four days per week at three hours per session.   

The September 2015 VA reviewer also noted that the Veteran later wrote, on the December 1998 service report of medical assessment, that he had undergone treatment for blood in the urine for over eight months, and the results had been fatigue and more frequent urination.  The September 2015 VA reviewer noted that the Veteran did not mention any mental health issues at that time. The September 2015 VA reviewer further noted that the Veteran underwent a March 1998 catheter ablation for paroxysmal supraventricular tachycardia (PSVT) and had been asymptomatic since that time, and there was no evidence to suggest that there was any Axis I psychiatric disorder incurred in or caused by active service.  

The September 2015 VA reviewer noted that the first VA mental health contact was in February 2002, and the Veteran was then diagnosed with adjustment disorder with depressed mood.  The September 2015 VA reviewer explained that the Axis I psychiatric diagnosis was based on depression-like symptoms due to stressors that did not meet the clinical criteria for other mood disorders.  The September 2015 VA reviewer further noted that the bipolar disorder diagnosis was made in January 2006 when the Veteran demonstrated clear symptoms of mania.  The September 2015 VA reviewer added that there was no documented evidence to suggest any connection between the presentation in 2002 and thereafter and service.  

Because the September 2015 VA reviewer had adequate facts and data on which to base the medical opinion and supported the medical opinion with adequate rationale, it is of significant probative value.  There is no adequate medical opinion to the contrary of record.  

The June 2013 medical opinion from the Veteran's treating VA psychologist purporting to link the Veteran's bipolar I disorder to the March 1998 heart surgery is of lesser probative value because the psychologist used speculative terminology (i.e., "may have been") when providing the medical opinion and suggested that the bipolar disorder existed prior to service without any rationale and when no psychiatric diagnosis was noted at service entrance.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish medical nexus); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

Similarly, the June 2013 medical opinion from the Veteran's treating VA psychiatric nurse practitioner purporting to link the bipolar disorder to the in-service cardiac surgery is of lesser probative value because the psychiatric nurse suggested that the bipolar disorder existed prior to service without any rationale and when no psychiatric diagnosis was noted at service entrance.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  In consideration thereof, the Board finds that the medical opinion evidence dated in June 2013 neither supports nor weighs against the appeal.   

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disorder because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  

The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders. 

The weight of the evidence shows that symptoms of the psychiatric disorder were not manifested until approximately three years after service separation and are not related to service.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to service, to include the March 1998 catheter ablation, is of little probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for three years after service separation, and no link between the psychiatric disorder and service.  

Regarding the Veteran's personality disorder, personality disorders are not diseases or injuries under VA regulations and, therefore, are not disabilities for which service connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.125(a), 4.127 (2015); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  If a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, the weight of the lay and medical evidence is against a finding that the Veteran's personality disorder was subject to superimposed disease or injury during service.  Given the absence of psychiatric injury or disease or psychiatric symptoms during service, the Board finds that that no additional disability was superimposed over the personality disorder during service.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.125(a), 4.127; VAOPGCPREC 82-90.

In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a psychiatric disorder, to include the personality disorder, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veterans Claims Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the November 2010 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that he needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim.  The RO further informed him how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA mental disorders examination in February 2012.  Pursuant to the Board's remand directives, a supplemental VA medical opinion was obtained from the February 2012 VA examiner in January 2014.  The Board also obtained a VHA medical expert opinion from a psychiatrist in September 2015.  When rendering the medical opinions, the VA examiner and reviewer considered the history of the psychiatric disorder as provided through interview of the Veteran and review of the record, the Veteran's subjective complaints as it related to the current psychiatric symptomatology and its effects on daily life, and a thorough mental disorders examination.  The VA examiner and reviewer had adequate facts and data regarding the history and condition of the psychiatric disorder when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination report and medical opinions are adequate, and there is no need for further examination or medical opinion.    

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts were properly and sufficiently developed in this appeal, and no further development is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


